Title: To John Adams from François Adriaan Van der Kemp, 7 September 1801
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 7 Sept. 1801.

Though my apprehension of abusing your kindness made me delaÿ my answer on your Letter, with which you was pleased to favour me in July Last, I cannot longer resist the temptation in addressing you once more with a few lines, flattering meself that my Sincere homage to your exalted virtues will atone in part for mÿ intrusion.
I am persuaded at present, that the boasted answer to your Defence—proposed by Subscription by Barber—had been a low—cunning Electioneering—trick—and I should not be averse of thinking, that the Jealous Partisans of the Present Administration—if theÿ are yet unprovided—will rather endeavour to Apologize the men and measures of the daÿ, than to overthrow others
Having devoted last winter to disquisitions on Nat. Hist. and reconsidered Count Buffon’s ingenious opinions—the discoverÿ of Some huge remnants of bones in these parts, and their comparison with others of the Same kind made it probable that Some large unknown species of Animals were yet existing
By communicating in my correspondence with the Chancellor few hints about it, I was allured by him to a more ample discussion of this point, as you will have Seen from mÿ cursory remarks, if you condescended to peruse them—and—may haps—it was a bait—thrown out purposelÿ—as you Suspected—and So the unmerited encomiums—and the prospect of Presendential applause—may all be materials adapted to the Same object—but I am not So easily catched, and he would not have ventured the undertaking, had that Gentl.—been better acquainted with my Character—my prayer to them in power is that of Burnet’s father—or grandfather—“O Sanite Cilmacloti, da, Si bona tua nobis non prosint ne mala tua nobis naceant”
To this moment the Chancellor had not yet repliqued on my answer on his letter—could I with possibility have uttered a word—impeaching the immaculate patriotism of our new Moderators? I thought I kept a Sufficient reserve and was not Sparing, where I could applaud, though as an Independent Citisen I was entitled to tutoyer with my illustrious Correspondents—more So at least, than once a Delegate in Congress—with respect to America’s Supreme Executive—
I flatter meself with the prospect of the Informations relative to the voÿage of Mr Greÿ, which you give me Some hope, that you will endeavour to procure me; the Same may happen with C. Ingraham’s Journal—if not lost.
How unequitable are you, much respected Sir! in your judgment of the Services you have performed to your Countrÿ—I know your Character, and this Forbids me to indulge my feelings—but how could I expatiate to anÿ other on what you performed, even if I circumscrbed me Self—to what you executed in the Hague in Londres—and during the 12 years of your Administration—but heaven forbid, that I Should hurt your delicacÿ—Our wealth—our prosperity—our preserved peace and Independence—do you call all this a Little good? well then—continue to preserve us by this little—and bless us by your good wishes with your exertions: the modulations of every motion in your present contracted circle may reach—and become influential beneficial—to the utmost borders of Our continent.
Lately I amused meself with reading again M. Schoock’s Small treatise On the Achaian Republic publ. 1664—and wished, to have it translated—mutatis mutandis—in our tongue, as he composed it as a warning for the Dutch Republic—but I dropt the design, confident, that my Execution would be defective by want of a Correct language. Executed bÿ a masterly hand it would make a beautiful pendant to your defence—it could be augmented—corrected—illustrated
Our new State administration has reappointed me as an Adsist. just: which favour I have humbly declined—Not So Shall be my conduct, if you will continue to me the permission of assuring you now and then, that I am with the Highest considerations and respect / Sir! Your most Obed. and obliged / Servant

Fr. Adr. vanderkemp